Mr. Chief Justice Clarity delivered the opinion of the court: This court has heretofore, at the January session, A. D. 1929, filed an opinion in this cause. Since that time a new claim has been filed in this court, between the same parties, for the same injuries, and is numbered 1614. Following the filing of the second case, motion was made on behalf of the claimant to reopen the old case because of new evidence not considered on the first hearing, which was allowed by the. court. *On May 12,1931, the Attorney General filed a stipulation and statement in the old case, after which this court found that this claimant was injured in line of duty, in the course of his employment while an employee in the Division of Highways of the Department of Public Works and Buildings of the State of Illinois, under the Workmen’s Compensation Act. In said stipulation and statement the Attorney General suggests that if this court found this claimant to be working under the Workmen’s Compensation Act, while employed by the State of Illinois, that after proper deductions were made this claimant would be entitled to Two Thousand Dollars ($2,000.00), all of which stipulation and statement whs approved by the claimant herein. We therefore recommend an allowance in this cause, in accordance with said stipulation, in the sum of Two Thousand Dollars ($2,000.00). The new case in this cause, being No. 1614, is hereby dismissed.